Order denying motion to vacate subpoena reversed on the law, without costs, and motion granted, without costs. As a consequence of the adjournment without date, the proceeding lapsed; hence the court was without jurisdiction to issue the subpoenas. The proceeding could not be revived without notice to the judgment debtor. It is not claimed that such a notice was given. (Matter of Mancaruso v. Cuthbert, 224 App. Div. 754; Matter of Otten v. Stromeyer, No. 1, 228 id. 360; Nyamco Associates, Inc., v. King, 147 Misc. 904.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.